Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 5/24/21.  As directed by the amendment: claims 1-8, 10-11, and 14 have been amended, claims 12-13 have been cancelled, and no claims have been added.  As such, claims 1-11 and 14-15 are pending in the instant application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both a one-way inhaling valve, a one-way exhaling valve, the outer mask, and the mounting plate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "222" and "22" have both been used to designate the mounting plate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 10 objected to because of the following informalities:  
Regarding claim 6, the language “being arranged, along” (line 2) is objected to for what appears to be an erroneous comma mark.  This language appears it should read –being arranged along—as the comma was not present in the previous claim set.
Regarding claim 6, the language “inner surface of the, pressure ring” (line 3) is objected to for what appears to be an erroneous comma mark and also for not maintaining consistency in claim terminology as the pressure ring should read the pressing ring per claim 5 line 6.  Examiner suggests amending to read –inner surface of the pressing ring--.

Regarding claim 11, the language “fixedly hold, the non-return” (line 9) is objected to for what appears to be an erroneous comma mark.  This language appears it should read –fixedly hold the non-return-- as the comma was not present in the previous claim set.
Regarding claim 14, the language “body overlaps on, one of” (line 3) is objected to for what appears to be an erroneous comma mark.  This language appears it should read –body overlaps on one of-- as the comma was not present in the previous claim set.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing member” and “compressing-jointing member in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “the non-return inhaling valve” (line 10, 14; two instances) is unclear as claim 1 sets forth two non-return inhaling valves, the first in line 4-5 and the second in line 9.  Thus it is unclear which of the two non-return inhaling valves the language in line 10 and 14 are referring to.
Claim 6 recites the limitation "the inner side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the language “the non-return inhaling valve” (line 3 and 4; two instances) is unclear as claim 1 sets forth two non-return inhaling valves, the first in line 4-5 and the second in line 9.  Thus it is unclear which of the two non-return inhaling valves the language in line 3 and 4 are referring to.
Regarding claim 10, the language “the non-return inhaling valve” (line 1-2) is unclear as claim 1 sets forth two non-return inhaling valves, the first in line 4-5 and the second in line 9.  Thus it is unclear which of the two non-return inhaling valves the language in line 1-2 is referring to.
Regarding claim 11, the language “the non-return inhaling valve” (line 1-2, 7, and 9; three instances) is unclear as claim 1 sets forth two non-return inhaling valves, the first in line 4-5 and the second in line 9.  Thus it is unclear which of the two non-return inhaling valves the language in line 1-2, 7, and 9 are referring to.
Claim 14 recites the limitation "the end face" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-11 and 14-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
In response to the arguments provided by Applicant and upon further consideration of the prior art with respect to the newly amended claims, the prior art does not disclose, either alone or suggest in combination, a snorkeling breathing apparatus including a mask which has an outer mask and a breathing mask provided within the outer mask and including a breathing chamber; a first breathing tube with a non-return inhaling valve, another non-return inhaling valve, and a non-return exhaust valve to provide for flow into and out of the device as claimed, wherein the inhaling valve including a valve body, mounting plate with ventholes and accommodation space on both sides of the mounting plate for accommodating a valve sheet, a sheet body and a mounting column connected to the sheet body and which is provided in a second mounting hole as set forth in independent claim 1.
	The closest prior art references of record are: YiHong et al. (2020/0031441), Armani et al. (2018/0134352), Liu (6,668,823), Richardson (2002/0190866), Wung (2020/0102059), and Heinonen et al. (5,954,051).
	While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above, i.e. breathing mask with outer mask and breathing mask, two non-return inhaling valves, breathing tube, non-return exhausting valve, valve body, mounting plate with both sides having accommodating space 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COLIN W STUART/Primary Examiner, Art Unit 3785